Name: COMMISSION REGULATION (EC) No 165/95 of 31 January 1995 amending Regulation (EEC) No 1832/92 setting the amounts of aid for the supply of cereals products from the Community to the Canary Islands
 Type: Regulation
 Subject Matter: trade policy;  trade;  economic policy;  regions of EU Member States;  production;  plant product
 Date Published: nan

 1 . 2. 95 Official Journal of the European Communities No L 24/23 COMMISSION REGULATION (EC) No 165/95 of 31 January 1995 amending Regulation (EEC) No 1832/92 setting the amounts of aid for the supply of cereals products from the Community to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands ('), as last amended by Commission Regu ­ lation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas the amounts of aid for the supply of cereals products to the Canary Islands has been settled by Commission Regulation (EEC) No 1 832/92 C), as last amended by Regulation (EC) No 3 196/94 (4) ; whereas, as a consequence of the changes of the rates and prices for cereals products in the European part of the Community and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex of amended Regulation (EEC) No 1832/92 is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on 1 February 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27. 6. 1992, p. 13 . (2) OJ No L 180, 23. 7 . 1993, p. 26. O OJ No L 185, 4. 7. 1992, p. 26 . ( «) OJ No L 337, 24. 12. 1994, p. 17. No L 24/24 Official Journal of the European Communities 1 . 2. y5 ANNEX to the Commission Regulation of 31 January 1995 amending Regulation (EEC) No 1832/92 setting the amounts of aid for the supply of cereals products from the Community to the Canary Islands (Ecu/tonne) Product (CN code) Amount of aid Common wheat (1001 90 99) 39,00 Barley (1003 00 90) 63,00 Maize (1005 90 00) 77,00 Durum wheat (1001 10 00) 0,00 Oats I (1004 00 00) 63,00